DETAILED ACTION
This Notice of Allowance is in response to the After Final Amendment 2.0 filed December 22, 2020.  
REASONS FOR ALLOWANCE
2.	Claims 1-5, 7-16, and 18-20 are allowable over the references of record for at least the following reasons:
	Claims 1 and 13: wherein the neck is arranged between the at least one air deflecting element and the filter housing.  
	The closest prior art is the Patel reference.  The Patel reference fails to disclose the features of amended independent claims 1 and 13.  Furthermore, modification of the Patel reference to arrive at the language of amended claims 1 and 13 would frustrate the purpose of the Patel reference.  The Patel reference discloses that the neck (42) is not arranged between the air deflecting element (64) and the filter housing (46) but that the neck (42) is attached to the filter housing (46).  Altering the neck’s position relative to the filter housing (46) wall would result in moving the position of the air deflecting element (64) which would change the air flow dynamics inside the housing (46) and frustrate the purpose of the Patel reference.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747